Exhibit 10.1
 
 
 
FUND.COM INC.
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is by and between the undersigned
subscriber (the “Subscriber”) and Fund.com Inc., a Delaware corporation (the
“Company”).
 
A. Reference is made to that certain Option Agreement dated August 28, 2009, by
and among the Company and the other parties thereto (the “Option”).
 
B. The Company and the Subscriber have entered into a certain Option Agreement
dated as of January 25, 2010 (the “Option Agreement”) under which the Subscriber
agreed to purchase, for up to $5,000,000, an aggregate of up to 23,809,524
shares of Class A Common Stock of the Company (the “Shares”) at a purchase price
of $0.21 per share, the terms of which are described in the Option Agreement;
and
 
C. The Company desires to issue to the undersigned, and the undersigned desires
to purchase the number of Shares set forth on the signature page hereto, subject
to the terms of this Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Subscription. On the terms and subject to the conditions of this Agreement
and the Option, the undersigned hereby subscribes for and agrees to purchase the
Shares.
 
2. Closing. The closing of this subscription (the “Closing”) will take place at
the offices of the Company on or prior to February 15, 2010. The undersigned
understands that the proceeds of the subscription will be held in a trust
account maintained by the Company’s counsel pending the Closing. Notwithstanding
section 1 of the Option or any other provision to the contrary, payment for all
or a portion of the Shares may be made on or prior to February 15, 2010.
 
3. Acceptance of Subscription.  The Company may, in its sole discretion, accept
or reject this subscription in whole or in part.  The undersigned subscriber
acknowledges that this subscription is irrevocable and may only be terminated by
the Company’s rejection of this subscription in whole or in part.  This
subscription is not binding upon the Company, and the Company is not obligated
to issue the Shares to the undersigned until the Company accepts this
subscription in whole or in part at a Closing.  If the Company rejects all or
part of this subscription, subscription proceeds will be returned to the
undersigned promptly without deduction and without interest.  Upon acceptance of
this subscription, the Company will immediately be entitled to retain the
proceeds of the subscription and shall apply such proceeds in accordance with
the Option Agreement.  Notwithstanding the foregoing, the provisions of this
Section 3 are subject to all of the Subscriber’s rights under the Option, which
are expressly reserved and not waived.
 
 

--------------------------------------------------------------------------------


 
4. Representations and Warranties of the Subscriber.  The undersigned hereby
represents, warrants and covenants to the Company as follows:
 
A. The undersigned has received, reviewed and fully understands the Option
Agreement.
 
B. The undersigned has been afforded the opportunity to ask all questions and
receive all answers the undersigned wished concerning the Company and the terms
and conditions of Option and to obtain any additional information the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information set forth in the Option
Agreement.  No oral or written statement, inducement or assurance that is
contrary to the information set forth in the Option Agreement has been made by
or on behalf of the Company to the undersigned.
 
C. Each equity owner of the undersigned is an “accredited investor” (as defined
in Rule 501 of Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”)).  In order to be an accredited investor, natural persons must
(i) be a natural person whose net worth (either individually or jointly with
spouse) exceeds $1,000,000; or (ii) be a natural person whose individual income
(that is, not combined with that of a spouse or other joint purchaser) was in
excess of $200,000 per year in both of the last two years and is reasonably
expected to be in excess of $200,000 in this year.  The undersigned has such
knowledge and experience in financial and business matters to enable him, her or
it to utilize the information made available to him, her or it in connection
with this offering to evaluate the merits and risks of the prospective
investment, and to make an informed investment decision with respect thereto.
 
D. The undersigned (i) has adequate means of providing for his, her or its
current needs and possible contingencies, (ii) has no need for liquidity in this
investment, (iii) is able to bear completely all of the economic risks of this
investment, and (iv) can afford a complete loss of such investment.
 
E. The Shares to be acquired under this Agreement are being acquired solely by
and for the undersigned for investment and not as a nominee or agent for the
benefit of any other person, and except with respect to the Call Option granted
to Recovery Capital Inc. pursuant to the provisions of the Option Agreement, the
undersigned has no current intention to distribute or resell the Shares.
 
F. The undersigned understands and acknowledges that (i) there is not and will
be no public or other market for the Shares, (ii) the offer and sale of the
Shares has not been registered under the Securities Act, (iii) the offer and
sale of the Shares is being made in reliance on the exemption for non-public
offerings provided by Section 4(2) of the Securities Act and/or Regulation D
promulgated thereunder, (iv) the Shares must be held indefinitely unless they
are subsequently registered for resale under the Securities Act or an exemption
from such registration is available, and (v) the Company is under no obligation
to register for resale the Shares or to assist him, her or it in complying with
any exemption from registration.
 
 

--------------------------------------------------------------------------------


 
 
G. The undersigned understands that no Federal or State agency has passed upon
this issuance, or made any finding or determination as to the fairness of the
investment or any recommendation or endorsement of the Shares.  The undersigned
understands that the Option Agreement has not been filed with or reviewed by any
federal or state securities authorities because of the private and limited
nature of this issuance.
 
H. The undersigned has not been furnished any offering literature other than the
Option and the Option Agreement including the exhibits thereto, and the
undersigned has relied only on the information contained in the Option and the
Option Agreement and any additional information furnished or made available to
the undersigned by the Company, as described above, and not on any information,
representation or warranty made by any other person in any other document or
otherwise communicated, whether verbally or in writing.
 
I. The undersigned is a limited liability company formed under the laws of the
State of Colorado, and has the legal capacity to execute, deliver, and perform
this Agreement.
 
J. All information that the undersigned has provided to the Company concerning
himself, herself or itself, his, her or its financial position, and his, her or
its knowledge of financial and business matters, is true and complete as of the
date set forth on the signature page hereto, and if there is any adverse change
in such information before this subscription is accepted, the undersigned will
immediately provide the Company with accurate and complete information
concerning any such change.
 
K. The undersigned has not used any person as a “purchaser representative”
within the meaning of Regulation D promulgated under the Securities Act to
represent the undersigned in determining whether or not to purchase the Shares.
 
5. Representations and Warranties of the Company.  The Company hereby
represents, warrants and covenants to the Subscriber as follows:
 
A. All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, issuance, sale and delivery to the
Subscriber of the Shares pursuant to the Option Agreement, has been taken or
will be taken prior to the issuance of the Shares.  The issuance and sale of the
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.
 
B.  The issuance and sale of the Shares to Subscriber pursuant to the Option
will not, with or without the passage of time or giving of notice, result in any
such material violation, or be in conflict with or constitute a material default
under any such term, or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of the Company or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties.
 
 

--------------------------------------------------------------------------------


 
 
C.  Immediately prior to the issuance of the Shares, 300,000,000 shares of Class
A Common Stock, par value $0.001 per share, 10,000,000 shares of Class B Common
Stock, par value $0.001 per share, and 10,000,000 shares of Preferred Stock, par
value $0.001 per share were duly authorized, and 270,725,007 shares of such
Class A Common Stock were issued and outstanding on a fully-diluted basis,
taking into account all issued and outstanding Class B Common Stock, Preferred
Stock and all other notes, warrants, options and other securities convertible
into shares of Class A Common Stock.  The Shares have been duly authorized, and
upon their issuance and sale to Subscriber will be validly issued, fully paid
and nonassessable and will have been issued in compliance with all applicable
state federal laws concerning the issuance of securities.
 
D. The Company has filed all forms, reports, statements and schedules and made
all other filings with the SEC required to be filed by it pursuant to the
federal securities laws (the “SEC Reports”), and such SEC Reports were prepared
in all material respects in accordance with the requirements of the Securities
Act, the Exchange Act and the published rules and regulations of the SEC
thereunder. Such SEC Reports did not and will not as of the time they were filed
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were and will be made,
not misleading.  The Company shall maintain its status as a reporting company
under the Exchange Act until at least December 31, 2010.


6. Entire Agreement; Modification.  This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and neither this Agreement nor any provisions hereof may be waived, changed,
discharged, or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge, or termination is sought.
 
7. Notices.  Any notice, demand, or other communication which any party hereto
may be required, or may elect, to give hereunder shall be sufficiently given if
deposited, postage prepaid, in the United States mail, registered or certified
mail, addressed, if to the Company, to the “Chief Executive Officer” of the
Company at 14 Wall Street, 20th Floor, New York, New York, 10005 and if to the
undersigned, to the address set forth on the signature page hereof or at such
other address as either party shall have specified by notice to the other
delivered personally at such addresses.
 
8. Binding Effect.  Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person, the obligations of the
undersigned shall be joint and several and the agreements, representations,
warranties, and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person or entity and his, her or its  respective,
heirs, executors, administrators, successors, legal representatives, and
assigns.
 
9. Assignability.  The undersigned agrees not to transfer or assign this
Agreement, or any of the undersigned's interest herein.
 
10. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of Delaware.
 
[SIGNATURE PAGE FOLLOWS]
 
 

--------------------------------------------------------------------------------


 
 
 
 
                      IN WITNESS WHEREOF, the undersigned has executed this
Agreement evidencing the undersigned’s intention to be bound by the terms of
this Agreement, on the date set forth below.  .


FORM OF OWNERSHIP.  Please indicate form of ownership desired.
 
o  Individual
o  Joint tenants with right of survivorship
o  Tenants in common
o  Community property
o  Corporation
o  Company
o  Trust
o  Other (specify):



 


 
INDIVIDUAL(S) SIGN HERE:                           
__________________________________________
Signature
__________________________________________
Social Security Number
__________________________________________
Printed Name


Residence Address:__________________________




Date:______________________________________




ADDITIONAL INVESTOR (if any):                
__________________________________________
Signature
                                                                                                 
Social Security Number
                                                                                                 
Printed Name


Residence Address:__________________________
                                                                                          
      



Date:_____________________________________


ENTITIES SIGN HERE:
By:_______________________________________
Title:                                                                                     
          
Name:                                                                                   
     
 
 
 

--------------------------------------------------------------------------------


 

 
__________________________________________
Printed Legal Name of Entity
__________________________________________
Type of entity and place of organization


Federal Employer ID No.:                                         
                                                            


Principal Place of Business:
__________________________________________
 
__________________________________________
 
 
Date:______________________________________
 


 
Accepted as to ______ Shares on _________________, 2010
 
 
FUND.COM INC.




By:________________________________
Name: Gregory Webster
Title: Chief Executive Officer


 
 



--------------------------------------------------------------------------------